Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [10/28/20, 6/4/20, 4/2/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by XU; Lixiang et al. [US 20180049074 A1]. 

As per claim 1, XU teaches:
A handover method performed by a target mobility management entity, wherein the handover method (Abstract) comprises: 
receiving a message related to a target terminal, wherein the message carries an identifier of the target terminal; (e.g. identifier; ¶ 93-94, 123)
searching for a context of the target terminal based on the identifier of the target terminal; (e.g. identifier; ¶ 93-94, 129) and 
sending the message to a source mobility management entity when the target mobility management entity fails to find the context of the target terminal, (e.g. fails; ¶ 96) wherein the source mobility management entity serves the target terminal. (e.g. mobility management entity; ¶ 99, 131)

As per claim 2, XU teaches:
The handover method according to claim 1, wherein sending the message to the source mobility management entity comprises redirecting the message to the source mobility management entity via a core network device. (e.g. message; ¶ 96, 99, 129)

As per claim 3, XU teaches:
The handover method according to claim 2, wherein redirecting the message via the core network device comprises sending, to the core network device, information about the source 

As per claim 4, XU teaches:
The handover method according to claim 3, further comprising sending indication information to the core network device, wherein the indication information indicates that the information about the source mobility management entity is only for a current transaction initiated by the core network device. (e.g. mobility management entity; ¶ 129)

As per claim 5, XU teaches:
The handover method according to claim 1, further comprising receiving the information about the source mobility management entity from the source mobility management entity. (e.g. mobility management entity; ¶ 129)

As per claim 6, XU teaches:
The handover method according to claim 2, wherein the core network device is one of a session management entity, a unified data management entity, or an authentication server function entity. (e.g. authentication; ¶ 96)

As per claim 7, XU teaches:
The handover method according to claim 1, wherein the message related to the target terminal carries a group identifier of a terminal group in which the target terminal is located, and 

Claims 8-13 are the apparatus claims corresponding to method claims 1-5, 7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 14-20 are the system claims corresponding to method claims 1-6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Bertin, Philippe, Servane Bonjour, and Jean-Marie Bonnin. "Distributed or centralized mobility?" GLOBECOM 2009-2009 IEEE Global Telecommunications Conference. IEEE, 2009: Expecting a significant increase in number of mobile terminals to be managed together with a mobile data traffic boom in future heterogeneous networks, current centralized mobility management schemes may encounter scalability issues due to the creation of network bottlenecks and single point of failures. Recently, alternative approaches have been proposed to better distribute mobility management entities not only in the control plane but also in the data one like the “Dynamic Mobility Anchoring” scheme we designed. In this article we compare .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413